NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YAO CHENG,                                      No.    16-70461

                Petitioner,                     Agency No. A201-039-630

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 7, 2019**
                              Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and ZOUHARY,*** District
Judge.

      Yao Cheng, a native and citizen of China, petitions for review of a decision

of the Board of Immigration Appeals (“BIA”) dismissing his appeal from the order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
of an Immigration Judge (“IJ”) denying an application for asylum.1 We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     Substantial   evidence   supports    the   BIA’s   adverse    credibility

determination. See Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017)

(stating standard of review). In his asylum statement, Cheng claimed that he

converted to Christianity because he was searching for a new spiritual pursuit.

However, at his hearing, he claimed that he became a Christian by chance after

attending his aunt’s church gatherings and that his conversion was not motivated by

any spiritual needs. See Enying Li v. Holder, 738 F.3d 1160, 1163 n.1 (9th Cir.

2013) (stating that inconsistencies about an applicant’s religious background “strike

at the heart” of a religious persecution claim); Shrestha v. Holder, 590 F.3d 1034,

1046-47 (9th Cir. 2010) (“Although inconsistencies no longer need to go to the heart

of the petitioner’s claim, when an inconsistency is at the heart of the claim it

doubtless is of great weight.”). Cheng also initially testified and submitted evidence

that his mother paid his bond to secure his release from detention in China. But

Cheng later claimed that his father paid his bail, and the payment receipt he

submitted listed his father as the payor. See Ren v. Holder, 648 F.3d 1079, 1089



1
      Cheng had also applied for withholding of removal and protection under the
Convention Against Torture (“CAT”). The BIA found that Cheng waived his
challenge to the IJ’s denial of withholding of removal and CAT protection, and
Cheng does not challenge that determination in his petition for review.

                                          2
(9th Cir. 2011) (“[E]ven minor inconsistencies that have a bearing on a petitioner’s

veracity may constitute the basis for an adverse credibility determination.”).

Because these inconsistencies are sufficient to support the adverse credibility

determination, we need not consider the remaining ground relied on by the BIA. See

Shrestha, 590 F.3d at 1039-40.

      2.    To qualify for asylum, an applicant must show past persecution or a

well-founded fear of future persecution. 8 C.F.R. § 208.13(b). In the absence of the

testimony found not credible, Cheng did not meet this burden. The documentary

evidence describes only a minor injury to his back after being detained and

interrogated. That does not compel a finding of past persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006) (finding that a brief detention,

interrogation, and beating did not compel a finding of past persecution). Nor did

any non-testimonial evidence compel a finding that Cheng reasonably feared future

persecution on a protected ground.

       PETITION FOR REVIEW DENIED.




                                         3